This is an appeal from a judgment of the Common Pleas Court of Franklin County against the plaintiff, appellant herein, rendered upon a counterclaim. The judgment is for money paid to appellant by the state of Ohio as reimbursement of expenses while a member of the Board of Liquor Control. These expenses were for travel between appellant's home in Van Wert and Columbus to attend to his duties as a board member.
The parties agree that the right to reimbursement of such expenses depends upon statutory authority. It is also agreed that under Section 121.12, Revised Code, appellant was "entitled to his actual and necessary expenses incurred in the performance of his official duties."
Upon examination of the Liquor Control Act, Chapter 4301, Revised Code, it is our opinion that the Board of Liquor Control had a central office or a fixed situs for the transaction of its business, subject to the power to hold special sessions and perform various duties in other locations. This central office or situs was Columbus. It is also our opinion that the board was a continuing body whose operations were continuous in legal contemplation and not merely during the periods of board *Page 237 
meetings. The members of the board held full-time positions even though the satisfactory performance of their duties might not physically require their attendance during a full-work week. Under those circumstances, we think a member is not entitled to travel expenses to and from his place of residence to the central office or fixed situs of his work in the absence of an explicit statutory provision.
Long-established administrative practice shows that the money here was applied for and paid in good faith. However, the hardship attendant upon this morally justified reliance does not authorize a court to provide relief. That is a matter for the Legislature or its Sundry Claims Board.
The judgment of the Common Pleas Court is affirmed.
Judgment affirmed.
DUFFEY and TROOP, JJ., concur.